Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Cardtronics, Inc.: We consent to the incorporation by reference in the registration statements on FormS-8 (Nos. 333-149245 and 333-168804) and Form S-3/A (No. 333-164395) of Cardtronics, Inc. of our reports dated March3, 2011, with respect to the consolidated balance sheets of Cardtronics, Inc. as of December31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit), comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form10-K of Cardtronics, Inc. /s/ KPMG LLP Houston, Texas March3, 2011
